                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



MCKENZIE LAW FIRM, P.A., and                          Case No. 3:18-cv-01921-SI
OLIVER LAW OFFICES, INC., on behalf
of themselves and all others similarly                OPINION AND ORDER
situated,

        Plaintiffs,

 v.

RUBY RECEPTIONISTS, INC.,

        Defendant.


Keith S. Dubanevich and Cody Berne, STOLL STOLL BERNE LOKTING & SCHLACHTER PC, 209
S.W. Oak Street, Suite 500, Portland, OR 97204; Laurence D. King, Matthew B. George, and
Mario M. Choi, KAPLAN FOX & KILSHEIMER LLP, 350 Sansome Street, Suite 400, San
Francisco, CA 94104; Robert I Lax, Lax LLP, 380 Lexington Avenue, 31st Floor, New York,
NY 10168; Jon M. Herskowitz, BARON & HERSKOWITZ, 9100 S. Dadeland Blvd, #1704, Miami
FL; Gregory J. Brod, BROD LAW FIRM, PC, 96 Jessie Street, San Francisco, CA 94105. Of
Attorneys for Plaintiffs.

Andrew R. Escobar and Austin Rainwater, DLA PIPER LLP, 701 Fifth Avenue, Suite 6900,
Seattle, WA 98104. Of Attorneys for Defendant.

Michael H. Simon, District Judge.

       Plaintiffs, McKenzie Law Firm, PA (“McKenzie”) and Oliver Law Offices, Inc.

(“Oliver”), are two relatively small law firms. They bring this putative class action lawsuit

against Ruby Receptionists, Inc. (“Ruby”), a company that provides virtual receptionist services


PAGE 1 – OPINION AND ORDER
to small businesses, including law firms. Plaintiffs are former clients of Ruby. They assert claims

of breach of contract, breach of the implied covenant of good faith and fair dealing, unjust

enrichment, and money had and received—accounting. Plaintiffs move for partial summary

judgment as to liability on their claim of breach of contract. For the reasons that follow,

Plaintiffs’ motion is denied.

                                           STANDARDS

       A party is entitled to summary judgment if the “movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). The moving party has the burden of establishing the absence of a genuine

dispute of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). The court must view

the evidence in the light most favorable to the non-movant and draw all reasonable inferences in

the non-movant’s favor. Clicks Billiards Inc. v. Sixshooters Inc., 251 F.3d 1252, 1257 (9th

Cir. 2001). Although “[c]redibility determinations, the weighing of the evidence, and the

drawing of legitimate inferences from the facts are jury functions, not those of a judge . . . ruling

on a motion for summary judgment,” the “mere existence of a scintilla of evidence in support of

the plaintiff’s position [is] insufficient . . . .” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252,

255 (1986). “Where the record taken as a whole could not lead a rational trier of fact to find for

the non-moving party, there is no genuine issue for trial.” Matsushita Elec. Indus. Co. v. Zenith

Radio Corp., 475 U.S. 574, 587 (1986) (citation and quotation marks omitted).

                                          BACKGROUND

       Ruby Receptionists is a business based in Portland, Oregon that provides receptionist

services to small businesses throughout North America. The putative class consists of all of

Ruby’s clients in the United States for telephone call answering and messaging services. Many

of Ruby’s clients are small law firms and solo practitioners. Ruby’s clients enter into contracts


PAGE 2 – OPINION AND ORDER
with Ruby to purchase receptionist services and are billed based on the quantity of “receptionist

minutes” used or contracted for per month. Plaintiffs’ claims all stem from two of Ruby’s

practices. Plaintiffs allege that Ruby failed to disclose to its clients Ruby’s practice of “rounding

up” to the nearest 30-second increment when calculating a “receptionist minute” and that Ruby

also failed to disclose to its clients that Ruby includes in its charges the time that callers have

been placed on hold by Ruby’s receptionists.

       Ruby’s clients enter into contracts with Ruby for a set number of “receptionist minutes”

per month for a fixed monthly fee and an agreed-upon fee “per receptionist minute” for any

additional minutes beyond the set number. In one version of the Ruby Receptionists Service

Agreement, a section titled “Fees” offers three alternative plans for clients:

               Plan A: $229 per month, 100 receptionist minutes, Overage rate:
               2.29 per receptionist minute, one voicemail box

               Plan B: $379 per month, 200 receptionist minutes, Overage rate:
               1.90 per receptionist minute, two voicemail boxes

               Plan C: $769 per month, 500 receptionist minutes, Overage rate:
               1.54 per receptionist minute, three voicemail boxes.

ECF 34, Ex. A.

       Plaintiff Oliver contracted with Ruby from October 2012 until May 2013. Oliver

purchased 100 receptionist minutes per month for $229 and agreed to pay $2.29 for each

additional receptionist minute. Plaintiff McKenzie became a Ruby client in April 2016 and

purchased a plan for 200 receptionist minutes per month for $413.08 and agreed to pay $2.07 for

each additional receptionist minute. McKenzie cancelled Ruby’s services in November 2018.

       When calculating billing, Ruby rounds up telephone calls to the nearest 30-second

increment. A telephone call that lasts ten seconds, for example, would be billed as thirty seconds

(or one-half of a receptionist minute). A telephone call that lasts one minute and thirty-one



PAGE 3 – OPINION AND ORDER
seconds would be billed as two minutes, as would a telephone call that lasts one minute and fifty-

nine seconds. The time billed also includes any hold time incurred after a receptionist first

answers the call until the call is transferred. Ruby charges for the entire duration of the telephone

call from the time the call is first answered until the call is connected to the client, transferred to

voicemail, the receptionist finishes taking a message or answering a question and the call

disconnects, or the call otherwise disconnects.

        Ruby’s Terms and Conditions does not define the term “receptionist minute” or otherwise

explain how it calculates its billing. The Terms and Conditions includes an integration clause,

which states: “These Terms and Conditions and the Ruby Receptionist Service Agreement set

forth the entire Agreement between the parties. This Agreement shall be binding upon all

successors and assigns of the parties hereto.” ECF 34 Ex. A. The Terms and Conditions and the

Service Agreement together comprise the contract between the parties. The contract has a 30-day

term and automatically renews unless one party gives written notice 30 days in advance. Ruby’s

clients can access and view their billing records and call history on Ruby’s website and app.

                                            DISCUSSION

        Plaintiffs move for summary judgment only on the issue of liability on their claim of

breach of contract. They argue that the standard form integration agreements, here, the Service

Agreement and the Terms and Conditions, are plain and unambiguous about Ruby’s obligation to

provide a fixed amount of monthly receptionist time at a fixed price. They also argue that there is

no genuine dispute of fact that Ruby’s practices involve rounding up to the nearest 30-second

increment when billing. This practice, Plaintiffs argue, breaches the contract and shortchanges

Plaintiffs for the amount of receptionist time for which they contracted. So too, Plaintiffs argue,

does Defendant’s practice of billing for time that a receptionist has placed a call on hold.

Defendant responds that the contract is ambiguous about how “receptionist minutes” are


PAGE 4 – OPINION AND ORDER
calculated and billed, and points to extrinsic evidence and prevailing industry standards as

evidence that its method of calculating minutes and billing clients is not a breach of the contract

terms.

         In a diversity case, although federal law governs the procedures followed, including the

summary judgment standard, state law provides the relevant substantive law. Gasperini v. Ctr.

for the Humanities, 518 U.S. 415, 427 (1996). The Terms and Conditions of the contract

provides: “The laws and jurisdiction of the state of Oregon shall govern any and all matters of

dispute between Ruby and Client.” Accordingly, the Court looks to Oregon law for guidance in

interpreting the relevant contract provisions.

A. Contract Interpretation Under Oregon Law

         Under Oregon law, the primary objective for any Court interpreting a contract is to give

effect to the parties’ agreed-upon intentions. See, e.g., Connall v. Felton, 225 Or. App. 266, 272

(2009). Oregon courts have established a three-step process for interpreting contracts. Yogman v.

Parrott, 325 Or. 358, 361 (1997); Ross Dress For Less, Inc. v. Makarios-Oregon, LLC, 210 F.

Supp. 3d 1259, 1263 (D. Or. 2016). First, a court must determine whether the relevant contract

provision is ambiguous. See Apeldyn Corp. v. Eidos, LLC, 943 F. Supp. 2d 1145, 1149 (D. Or.

2013) (citing McKay’s Mkt. of Coos Bay, Inc. v. Pickett, 212 Or. App. 7, 12 (2007)). “In

considering whether a contractual provision is ambiguous, a court is limited to considering only

the plain meaning of the words used by the parties in their contract and any extrinsic evidence

showing the circumstances under which the contract was made.” Id. (citing Batzer Constr., Inc.

v. Boyer, 204 Or. App. 309, 314 (2006)). If the wording of a contractual provision can, “in

context, reasonably be given more than one plausible interpretation,” it is ambiguous as a matter

of law. Williams v. RJ Reynolds Tobacco Co., 351 Or. 368, 379 (2011). A court must also strive

to, “if possible, construe the contract so as to give effect to all of its provisions.” Id. If the


PAGE 5 – OPINION AND ORDER
provision is unambiguous and its meaning is clear, the analysis ends, and a court then applies the

contractual term to the facts of the case. Ross Dress For Less, 210 F. Supp. 3d at 1263.

       When a contractual provision is ambiguous, however, the court proceeds to the second

step in the Yogman analysis. At the second step, the trier of fact must look beyond the four

corners of the agreement to determine the parties’ mutual intention, if a mutual and common

intention in fact existed. Id. “At the second step, the trier of fact examines extrinsic evidence of

the contracting parties’ intent and construes the disputed contractual provision consistent with

that intent, if such a resolution can be determined.” Id. Oregon follows the objective theory of

contracts and thus relevant evidence at step two may include manifestations of intent, including

any expressions of any common understanding communicated by the parties. Id. Absent direct

evidence of the parties’ intent, a court may look to the parties’ course of dealing or their

performance during the term of the contract as relevant circumstantial or inferential evidence of

their common understanding, if any, of the ambiguous provision. See Apeldyn, 943 F. Supp. 2d

at 1149; Yogman, 325 Or. at 363-64.

       Absent evidence, either direct or circumstantial, to aid the trier of fact in determining the

parties’ intent, or if the contract remains ambiguous even after considering that evidence, the

third step is to apply any relevant maxims of construction. Id. at 364. When a contractual

provision is ambiguous, determining its meaning at steps two and three of the Yogman analysis is

generally a question of fact not appropriate for resolution at summary judgment. Dial Temp.

Help Serv., Inc. v. DLJ Int’l Seeds, Inc., 255 Or. App. 609, 611 (2013) (the “general rule” is that

the meaning of a contract may be disposed of through summary judgment only if the provision in

question is unambiguous); PGF Care Ctr., Inc. v. Wolfe, 208 Or. App. 145, 151 (2006)

(“Disputes over the meaning of a contract provision may not be disposed of by summary




PAGE 6 – OPINION AND ORDER
judgment if the provision is ambiguous.”). Oregon courts have emphasized that it is not the

ambiguity of a contract per se that makes summary judgment inappropriate, but that the

ambiguity represents a dispute over a genuine issue of material fact. Dial, 255 Or. App. at 611.

B. The Service Agreement

       Based on the text of the Service Agreement and the Terms and Conditions, the Court

finds that the contract is ambiguous. The parties agree that “receptionist minute” is a “term of

art,” but nowhere is that term explicitly defined in the contract. Although the parties contracted

for a certain number of “receptionist minutes” every month, most telephone calls do not last an

exact number of minutes, and the contract is silent on what happens when a telephone call lasts,

for example, for ten seconds, thirty seconds, or one minute and fifteen seconds. Similarly, the

per-minute fee for additional “receptionist minutes” does not specify how that additional time is

calculated or billed when a call lasts more or less than exactly 60.00 seconds.

       Plaintiffs contend that by only rounding up, and never rounding down, Ruby has

breached the contract and artificially inflated the time a receptionist spends on each call and this

practice makes it impossible for customers to receive the exact number of receptionist minutes

each month for which they contracted and paid. Plaintiffs also argue that only rounding up

necessarily means that Ruby overcharges customers for minutes beyond the monthly package of

receptionist minutes because a “receptionist minute” for Ruby’s billing purposes can last fewer

than 60 seconds. As stated previously, the contract is silent on Ruby’s rounding practices, and

nothing in the contract expressly prohibits or authorizes rounding up in 30-second increments.

       Ruby is not the only company to use a variation of a “per minute” billing provision in a

telephone-related contract. The Supreme Court of Alabama declined to find that a cellular

service agreement that charged for telephone calls “per minute” unambiguously prohibited

rounding up to the next full minute. Mann v. GTE Mobilnet of Birmingham, Inc., 730 So. 2d 150,


PAGE 7 – OPINION AND ORDER
153 (Ala. 1999). To conclude that the “per minute” provision in GTE’s contract unambiguously

prohibited rounding up, the Alabama Supreme Court noted that it “would have to hold, as a

matter of law, that the agreement’s references to ‘per minute’ actually mean ‘per second,’ ‘per

six seconds,’ or per some other increment.” Id. (emphasis omitted). Additionally, the court noted

that “the monthly bills each class member receives from GTEM [that] reflect charges based on

full-minute increments” may have put customers on notice that their calls were being billed on a

per-minute basis. Id.

       The Georgia Court of Appeals, when faced with a contract similar to Ruby’s, which

charged a fixed amount “per minute” for telephone calls but was silent on how partial minutes

would be billed, also found that contract to be ambiguous. Sharple v. AirTouch Cellular of Ga.,

250 Ga. App. 216, 218 (2001). The Sharple court accepted that in some situations when a

customer is quoted a price per certain unit of measure, the unit of measure does not mean that the

seller sells only in whole-unit increments. Id. at 219. For example, the court observed that when

grocery store produce is sold per pound, a customer purchasing a fraction of a pound will only

have to pay the fractional amount of the price per pound. Id. On the other, hand, however,

nothing in the contract suggested that there would be no rounding or that time would only be

rounded up and never down. Id. The court noted that if the contract required that time be rounded

both up and down, it could produce the anomalous result that some telephone calls lasting less

than 30 seconds would be free of charge. Id. The court thus found the contract ambiguous.

       In a similar lawsuit challenging a telephone company’s practice of rounding up to the

nearest minute, the New Jersey Supreme Court held that

               no reasonable consumer would have been deceived into believing
               that he or she was being billed by the second when the minimum
               charge on his or her monthly statements for residential telephone
               service was a charge for a full minute. Common sense should have



PAGE 8 – OPINION AND ORDER
               informed plaintiff that the charge for calls lasting less than one
               minute had been rounded up. Thus, even though defendant’s
               description of its rates to prospective customers could have been
               clearer, any customer would have had to know that he or she was
               having each call rounded up to a full minute charge once the first
               bill arrived.

Weinberg v. Sprint Corp., 173 N.J. 233, 244-45 (2002).

       The District of Columbia Circuit reached a similar conclusion in a case challenging the

practice of a long-distance telephone company of rounding up to the nearest full minute, noting,

“[b]ecause no reasonable customer could actually believe that each and every phone call she

made terminated at the end of a full minute, the customer must be aware that [defendant] charges

in full-minute increments only.” Alicke v. MCI Commc’ns Corp., 111 F.3d 909, 912 (D.C.

Cir. 1997).

       The reasoning in these cases, when finding a contractual provision of a “per minute”

billing practice to be ambiguous, is persuasive here. Although Ruby’s contract describes its

services in dollars per “receptionist minute,” the term of art “receptionist minute” is not

explicitly defined in the contract. This supports a finding that the contract is ambiguous. In

addition, the parties offer multiple plausible interpretations of the contract’s billing provisions,

which further supports the conclusion that the contractual term “receptionist minute” is

ambiguous.

       Plaintiffs argue that Ruby should have simply charged for the “actual time” a receptionist

is involved in a call. In doing so, Plaintiffs appear to argue that Ruby should have counted to at

least the hundredth of a second level of measurement. See ECF 33 at 9 n.2 (measuring

hypothetical calls down to the hundredth of a second). But the contract speaks only in broad

terms of “receptionist minutes” and there is no unambiguous reading of the contract that would

make clear exactly to what level of specificity Ruby must bill. For example, it is unclear whether



PAGE 9 – OPINION AND ORDER
Plaintiffs would still argue that Ruby had breached the contract if Ruby rounded up to the nearest

second, nearest tenth of a second, or nearest millisecond. Because the contract does not specify a

level of exactitude, rounding up to the nearest 30-second interval is no more expressly prohibited

by the contract than rounding up to the nearest tenth or hundredth of a second. Further, Ruby’s

customers likely would have noticed that every call on their monthly bill ended in a unit of

exactly 30 seconds and thus could not reasonably have believed that they were being billed only

for the “actual time” that each call lasted. Even if Ruby’s clients would have noticed that every

call was being billed in 30-second increments, however, the clients would not have been able to

determine from any given billing entry whether call duration was being regularly rounded up,

rounded down, or rounded to the nearest 30-second increment.

       Plaintiffs also argue that the contract implicitly required Ruby to round to the nearest 30-

second interval, whether up or down. This formula for rounding similarly is not found anywhere

in the express terms of the contract. As the Georgia Court of Appeals discussed in Sharple, that

formula could lead to the anomalous result that any calls lasting less than fifteen seconds (under

Plaintiffs’ suggested rounding formula for Ruby) would be free of charge. Particularly when read

in light of the context of a contract that charges fees for services rendered, the contract does not

unambiguously require that any calls lasting under fifteen seconds be free.

       Many industries, including the virtual receptionist industry and the telephone industry,

round up when billing units of time. See ECF 55 at 8-9 (noting that Ruby’s competitors Abby

Connect and Answer 1 bill in rounded-up 30-second increments and telephone networks

Verizon, AT&T and Sprint bill in rounded-up one-minute increments). Defendants also note that

the two named Plaintiffs (the putative Class Representatives) are both law firms, and the legal

industry also generally rounds up to the nearest billed interval of time, in six-minute or ten-




PAGE 10 – OPINION AND ORDER
minute intervals, when billing clients by hourly rates. Like an attorney’s billable hourly rate, the

per “receptionist minute” provision could reasonably be understood to incorporate a billing

practice of rounding up to a certain increment of time.

       The contract is similarly ambiguous as to the charges for “hold time.” The contract is

silent on whether time that a caller spends on hold before a receptionist transfers or terminates

the call is encompassed within the definition of a “receptionist minute.” Plaintiffs point to

Ruby’s website, which contains a “frequently asked questions” section explaining that Ruby

“only charge[s] for the time that the receptionist is involved in the call; there are no charges per

transfer, per message, or for the time that you talk to your caller.” ECF 34 Ex. B (FAQ page

from Ruby’s website). Defendants respond by identifying a different section of the frequently

asked questions that informs clients that, after a receptionist answers a call, the receptionist

places the call on hold while the receptionist asks the client if they wish to accept the call.

ECF 56-1 at 8. Neither of these frequently asked questions sections resolves the ambiguity as to

whether clients are billed for time that a caller spends on hold while a receptionist contacts the

client to ask if the client wants to accept the call. Although the section of the frequently asked

questions quoted by Plaintiffs states that clients are only charged for time that a receptionist is

“involved in the call,” it is ambiguous whether a receptionist is “involved in the call” during this

time period.

       After a court has found a material ambiguity in the contract at step one of the Yogman

analysis, determining the contract’s meaning at steps two and three is generally reserved for the

trier of fact. There is a possible exception to this general rule when there is no relevant extrinsic

evidence available to help resolve the ambiguity. See Apeldyn Corp., 943 F. Supp. 2d at 1156;

see also Dial, 255 Or. App. at 611-12. This exception does not appear to apply in this case. Ruby




PAGE 11 – OPINION AND ORDER
has submitted deposition testimony from the named Plaintiffs, evidence from Ruby’s website,

communications between Plaintiffs and Ruby’s representatives, and other purportedly extrinsic

evidence about the course of dealing and common trade practices of companies involved in the

telephone and receptionist industry. This and other purportedly extrinsic evidence could be used

at step two of the Yogman analysis to attempt to discern the parties’ common understanding of

the contract, if any. The Court, however, reserves for another day and after the benefit of

additional briefing, the determination of precisely what purported extrinsic evidence offered by

the parties will be admissible at trial when step two of Yogman is presented to the trier of fact.

       Because the contract is ambiguous on how to calculate both “hold time” and partial

minute increments, its final interpretation is not appropriate for summary judgment. Genuine

issues of fact remain about the parties’ intent and mutual understanding, if any. Thus, the

analyses under steps two and three of Yogman should be conducted by the trier of fact at trial.

                                         CONCLUSION

       Plaintiffs’ Motion for Partial Summary Judgment (ECF 33) is denied.

       IT IS SO ORDERED.

       DATED this 29th day of July, 2019.

                                                      /s/ Michael H. Simon
                                                      Michael H. Simon
                                                      United States District Judge




PAGE 12 – OPINION AND ORDER
